        Case 2:08-cr-00100-KJD-DJA Document 109 Filed 01/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:08-cr-00100-KJD-DJA
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     HAROLD THRASH,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Tuesday,

11   January 12, 2021 at 9:00 a.m., be vacated and continued to ________________________
                                                                 April 20, 2021          at the

12   hour of ___:___
              9 00 __.m.
                     a
13                     6th day of January 2021.
            DATED this ___

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
